People v Wilson (2019 NY Slip Op 08586)





People v Wilson


2019 NY Slip Op 08586


Decided on November 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2017-13504
 (Ind. No. 2289/17)

[*1]The People of the State of New York, respondent,
vRonald Wilson, appellant.


Paul Skip Laisure, New York, NY (Leila Hull of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Douglas Wong, J.), imposed May 30, 2018, on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is affirmed.
The amended sentence imposed was not excessive (see People v Farrar , 52 NY2d 302, 305-306; People v Suitte , 90 AD2d 80, 86).
BALKIN, J.P., CHAMBERS, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court